Citation Nr: 1644378	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied service connection for depression, a lumbar spine disability, and a right ankle disability.  Thereafter, jurisdiction was transferred to the RO in Oakland, California. 

This matter was before the Board in March 2012, February 2013, and August 2013 on which occasions it was remanded to schedule the Veteran for a Board hearing.

Thereafter, in a December 2013 decision, the Board dismissed the claims on appeal.  

As detailed below, the December 2013 Board decision has been vacated and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2015). 

In the December 2013 decision, the Board dismissed the Veteran's appeal.  The Board noted that on October 15, 2013, notification from the Veteran's representative was received indicating that the appellant wanted to withdraw his appeal.  However, in correspondence received in December 2014, the appellant indicated that he did not withdraw his appeal and requested that the appeal be reinstated.

The Board observes that physical evidence regarding the Veteran's request to withdraw his appeal cannot be found at present in either the paper claims file or the electronic record.  Further, correspondence received on October 13, 2013, one week prior to the unconfirmed request for withdrawal, demonstrates that the appellant still wanted to have a hearing before a Veterans Law Judge.  Such statement suggests that the Veteran intended to continue his appeal.  

Again, the actual request for withdrawal, letter cited by the Board in its December 2013 dismissal as having been received on October 15, 2013, is no longer associated with the record.  Moreover, correspondence received close in time to that letter suggests that the appellant wanted to procced with his appeal and was seeking a hearing.  In light of these considerations, and to avoid any prejudice to the Veteran, the Board finds it appropriate to vacate the prior decision dismissing the claims.  In light of the forgoing, the December 2013 decision is vacated.  As detailed below, the claims are remanded for further evidentiary development.


REMAND

In the Veteran's September 2009 substantive appeal (VA Form 9), he requested a Board hearing.  In March 2012 and February 2013 this appeal was remanded to schedule the Veteran for a Board hearing.  Most recently, in the August 2013 decision, the Board found that good cause had been shown for the appellant's failure to appear for his hearing and remanded the appeal to reschedule the Veteran for a Board videoconference hearing.  In correspondence received in October 2013, the appellant indicated that he wanted a Travel Board hearing instead of a videoconference hearing.  

To date, the Board notes that action has not been taken to reschedule the hearing.  Further, the Board has reviewed the Veteran's claims file in detail and finds that he has not withdrawn his hearing request at this time.  As such, the Board finds that the Veteran should be scheduled for another Board hearing.



Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify whether he desires a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for such hearing.  He should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


